694 F.2d 239
Mack A. WILSON, Plaintiff-Appellant,v.The FLORIDA BOARD OF REGENTS;  Florida A & M University,Walter L. Johnson;  Charles C. Kidd, GertrudeSimmons & Walter L. Smith, Defendants-Appellees.
No. 82-5429

Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Dec. 20, 1982.
Woods, Johnston & Carlson, John D. Carlson, Tallahassee, Fla., for plaintiff-appellant.
Bruce A. Minnick, Asst. Atty. Gen., Tallahassee, Fla., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Florida.
Before RONEY, VANCE and ANDERSON, Circuit Judges.
PER CURIAM:


1
The district court, relying on our decision in Patsy v. Florida International University, 634 F.2d 900 (5th Cir.1981), dismissed appellant's complaint because it did not sufficiently allege exhaustion or inadequacy of administrative remedies.  Subsequently, the United States Supreme Court, reversing our decision in Patsy, held that exhaustion of state administrative remedies is not a prerequisite to an action under 42 U.S.C. Sec. 1983.   Patsy v. Board of Regents of the State of Florida, --- U.S. ----, 102 S.Ct. 2557, 73 L.Ed.2d 172 (1982).  In light of the Supreme Court's ruling, we reverse the judgment of the district court and remand for further proceedings.


2
REVERSED AND REMANDED.